                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

CHEVIS C. BROCK                                                                       PLAINTIFF

v.                                  Civil No. 6:19-cv-06038

SAINT VINCENT MEDICAL FACILITY                                                     DEFENDANT

                                            ORDER


       Before the Court is the Report and Recommendation filed July 10, 2019, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

8.)   Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983 seeking compensatory

damages against Defendant, Saint Vincent Medical Facility, in both its official and personal

capacities. Judge Bryant recommends that Plaintiff’s claims be dismissal without prejudice,

because Plaintiff has not alleged facts permitting the inference that Defendant hospital was in any

way a state actor.

       No party has filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).      Upon review, the Court adopts the Report and

Recommendation in toto.

       Accordingly, Plaintiff’s Complaint should be and hereby is DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 3rd day of September 2019.



                                             /s/Robert   T. Dawson
                                             ROBERT T. DAWSON
                                             SENIOR U.S. DISTRICT JUDGE
